DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Formal Matters
Applicant’s response and amendments filed 9/2/2021, which amended claims 90, 92 and 107, and cancelled claim 110, has been entered.  
It is noted that the claim amendments filed 9/2/2021 are not in compliance with 37 C.F.R. § 1.121(c) since amendments to claim 90 must be made by rewriting the entire claim with all changes (e.g., additions and deletions).  Claim 90 was previously amended to “an outside surface coated with substantially isolated HC-HA complex” (emphasis added).  Although Applicant added subsequent text to delineate components of the isolated complex by underlining, it appears the above indicated “HC-HA” was removed in the current claim 90 without the requisite strikethrough to indicate deleted text.  In the interest of compact prosecution, the claims will not be considered non-compliant and were entered into the record.  
Claims 90, 92, 97-99, 101 and 106-109 are pending.  Claims 1-89, 91, 93-96, 100, and 102-105, were previously cancelled.  Claims 98, 99, 101 and 106 are withdrawn from further consideration as being directed to a non-elected invention.  Claims 90, 92, 97 and 107-109 have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Objection/Rejection - Withdrawn
The objection to claims 90 and 107 has been withdrawn in view of Applicant’s amendment to these claims.
The rejection to claim 110 under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, fourth paragraph, has been withdrawn in view of the cancellation of this claim.
The rejection to claim 110 under 35 U.S.C. §§ 102(b) and 102(e) as being anticipated by Wisniewski et al. (U.S. PGPUB 2009/0226499; 2009), has been withdrawn in view of the cancellation of this claim.
The rejection to claim 110 under 35 U.S.C. § 103(a) as being unpatentable over Grafton, R.D. (U.S. PGPUB 2004/0180822) in view of Tseng et al. (U.S. PGPUB 2007/0071740, 2007; of record), has been withdrawn in view of the cancellation of this claim.
The rejection of claim 110 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. 9,526,770, has been withdrawn in view of the cancellation of this claim.
The rejection of claim 110 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 and 10 of U.S. Patent No. 9,675,733 has been withdrawn in view of the cancellation of this claim.

Claim Rejections - 35 U.S.C. §§ 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground 
Claim Rejection - 35 U.S.C § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 90, 92, 97 and 107-109 remain rejected under 35 U.S.C. §§ 102(b) and 102(e) as being anticipated by Wisniewski et al. (U.S. PGPUB 2009/0226499; 2009).
It is initially noted that the bone implant within the claims will be interpreted as an implant that goes in or on bone, where the implant itself is not necessarily made of bone.
Regarding claims 90, 92 and 107-110, Wisniewski teaches a bone implant that comprises a stable HA-TSG-6 complex applied on the surface of an implantable device (claims 1, 2, 4, paragraph 113). 
Wisniewski teaches that TSG-6 and inter-α-inhibitor (IαI) form a biochemical pathway to permanently modify hyaluronan (HA) (paragraph 8).  TSG-6 interacts with IαI in the absence of any other factors and serves as acceptor of one heavy chain of IαI, forming a stable TSG-6-HC complex that serves as a stable intermediate for the transfer of HCs to hyaluronan which results in stable HA-HC complexes (paragraph 8; i.e., a therapeutically effective amount of the composition).  

Wisniewski teaches that the TSG-6-HA complex, when bound to a solid surface is able to transfer the heavy chains of inter-α-inhibitor (IαI), to surface-bound HA or free hyaluronan (in solution) (paragraph 113).  When used in the biocompatible material, TSG-6 protein's biological activities can be applied and maintained locally at a site in the patient on the surface of an implanted device (paragraph 113).  Wisniewski teaches the biocompatible material is present on the surface of a solid medical device that is implantable in a patient (claim 4; i.e., a therapeutically effective amount of the composition).  Wisniewski also teaches Hyaluronan can be infused into a porous three-dimensional bone graft scaffold (i.e. a bone implant) composed of polylactic acid, to facilitate cellular infiltration (paragraph 29; i.e., a therapeutically effective amount of the compositions).  
Regarding claims 90, 92 and 107-109, Wisniewski teaches TSG-6, IαI, hyaluronan and PTX3 are components that are in extracts of amniotic material with anti-inflammatory properties (paragraph 13), where the amniotic material is interpreted as amnion, amnion-chorion or amniotic membrane.  

By coupling TSG-6 to such HA-containing materials in the form of a stable complex of TSG-6 and HA, while maintaining the ability of TSG-6 to interact with IαI and transfer the heavy chains of IαI to surface bound HA and to free HA in solution, biocompatible materials are generated that combine anti-adhesive and anti-inflammatory properties (paragraphs 116 and 117).  
Wisniewski teaches the simultaneous binding of TSG-6 and HCs to surface-bound HA and the transfer of HCs to surface-bound or free HA in a two-step reaction by pre-formed HA-TSG-6 complexes (paragraph 122).  Distinct sets of products were found to be formed after binding of TSG-6 and HC transfer to HA in solution or to solid-phase HA (paragraph 122).  The scale of HC transfer from IαI in plasma to HA in the presence of 
In view of the above, Wisniewski teaches a bone implant where TSG-6, IαI, hyaluronan and PTX3 are components that are in extracts of amniotic material and that the outside surface of the implant is coated with HC-HA complex since Wisniewski teaches that the TSG-6-HA complex, when bound to a solid surface is able to transfer the heavy chains of inter-α-inhibitor (IαI), to surface-bound HA (paragraph 113; i.e., the HC-HA complex is bound to the solid surface of implant via utilization of amniotic extracts for component sources).  It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same bone implant as Applicant’s) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Regarding claims 107-109 (i.e., “the HC-HA complex is obtained from a process,” “HA, IαI, TSG-6 or PTX-3 is generated” and “at least one of the HA, IαI, TSG-6 or PTX-3 is recombinant,” respectively), these are product by process claims.  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, 
Accordingly, the HC-HA complex (as well as the HA, IαI, TSG-6 or PTX-3 components) within the composition, are only relevant as to the way the HC-HA complex is obtained (the process) and is immaterial to the patentability of the HC-HA complex (i.e., the product; see MPEP § 2113).
In view of the above, Wisniewski anticipates claims 90, 92, 97 and 107-109.

Response to Arguments
Applicant argues that Wisniewski fails to disclose each and every feature of the present claims (Reply, page 6).  Applicant’s arguments have been fully considered and found not persuasive.  
As noted in the rejection above, Wisniewski does teach a bone implant with such a HC-HA complex.  As noted in the above rejection, Wisniewski teaches a three-dimensional bone graft scaffold (i.e. a bone implant; paragraph 29).  Wisniewski teaches that TSG-6 and inter-α-inhibitor (IαI) form a biochemical pathway to permanently modify hyaluronan (HA) (paragraph 8).  TSG-6 interacts with IαI in the absence of any other factors and serves as acceptor of one heavy chain of IαI, forming a stable TSG-6-HC complex that serves as a stable intermediate for the transfer of HCs to hyaluronan which results in stable HA-HC complexes (paragraph 8).   
Wisniewski teaches that the TSG-6-HA complex, when bound to a solid surface is able to transfer the heavy chains of inter-α-inhibitor (IαI), to surface-bound HA or free hyaluronan (in solution) (paragraph 113).  When used in the biocompatible material, TSG-
Wisniewski teaches the simultaneous binding of TSG-6 and HCs to surface-bound HA and the transfer of HCs to surface-bound or free HA in a two-step reaction by pre-formed HA-TSG-6 complexes (paragraph 122).  Distinct sets of products were found to be formed after binding of TSG-6 and HC transfer to HA in solution or to solid-phase HA (paragraph 122).  The scale of HC transfer from IαI in plasma to HA in the presence of added TSG-6 suggests that TSG-6-mediated HC transfer is the major mechanism for the generation of HA-HC complexes (paragraph 122).


Claim Rejection - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. § 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. § 103(c) and potential 35 U.S.C. § 102(e), (f) or (g) prior art under 35 U.S.C. § 103(a).

Claims 90, 92, 97 and 107-109 remain rejected under 35 U.S.C. § 103(a) as being unpatentable over Grafton, R.D. (U.S. PGPUB 2004/0180822) in view of Tseng et al. (U.S. PGPUB 2007/0071740, 2007; of record).  
It is initially noted that the bone implant within the claims will be interpreted as an implant that goes in or on bone, where the implant itself is not necessarily made of bone.
Regarding claims 90 and 97, Grafton teaches a bone implant device (e.g., a graft, a plug, or a screw; i.e., the implant is osseointegrated) coated with a composition comprising hyaluronic acid (i.e., the outside surface of the implant is coated), where the bone implant is inserted in a repair site corresponding to bone, soft tissue or osteochondral tissue (paragraph 24; i.e., a therapeutically effective amount of the composition is in the coating).   
With regard to claim 97 and the intended use of the composition within the claim (e.g., “the bone implant is bone stent, an osseointegrated implant or an orthopedic prosthesis”), the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988).  The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957).  However, when the claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated.  In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).  While the reference does not show In re Tomlinson, 363 F.2d at 934, 150 USPQ 623, at 628 (CCPA 1966) (emphasis in original).
Grafton teaches a bone implant device where a composition promoting bone formation comprising hyaluronic acid is applied to the implant (paragraph 15).  The composition comprising hyaluronic acid may include additional growth factors and/or antiseptic chemicals to achieve a predetermined lubricity, viscosity and biodegradability (paragraph 15).  Grafton teaches that the hyaluronic acid enhances the lubricity of the implant or graft (for a limited period of time) and promotes bone growth and/or tissue structure (paragraph 7). 
Grafton teaches that hyaluronic acid refers to hyaluronic acid or salts of hyaluronic acid, as well as includes natural formulas, synthetic formulas or combination of these natural and synthetic formulas (paragraph 16).  Further, Grafton teaches that growth factor is intended to include all factors, such as proteinaceous factors, which play a role in the induction or conduction of growth of bone, ligaments, cartilage or other tissues associated with bone or joints (paragraph 17).
Regarding claims 90, 92 and 107-110, Grafton does not teach that the implant is a coating that is substantially isolated HC-HA complex and that the HC-HA complex is from placental amniotic membrane, umbilical cord amniotic membrane, placenta, chorion or amnion-chorion.  Further, Grafton does not teach that the HC-HA complex is comprised of HA, IαI, TSG-6 and PTX-3 components within the composition.
Regarding claims 90 and 92, Tseng teaches a composition for inducing wound healing and reduced inflammation in tissues, where at least one component of the purified 
Regarding claims 90, 92 and 107-110, Tseng teaches a purified composition having cross-linked high molecular weight hyaluronan (HA), Tumor necrosis factor-stimulated gene 6 (TSG-6) and Pentraxin (PTX-3), where at least a portion of the components can be prepared from human amniotic material such as human amniotic membrane, a human amniotic jelly, a human amniotic stroma, or a combination thereof (paragraphs 7, 61-65 and 67; claims 1 and 2).  Tseng teaches Hyaluronic acid (HA) is a natural sugar found in extra-cellular matrix and umbilical cord (paragraph 69).  The cross-linking of the HA can be a covalent bond to a protein such as the heavy chain of inter-α-trypsin inhibitor (IαI) (paragraphs 7, 69 and 225; claim 4).  
A person of ordinary skill in the art would have been motivated to substitute the hyaluronic acid composition coating on the Grafton bone implant device with the Tseng purified cross-linked high molecular weight hyaluronan (HA) that is covalently bonded with heavy chain of inter-α-trypsin inhibitor (IαI) (i.e., HC-HA) since Grafton teaches bone implants where the HA may include natural formulas and proteinaceous factors, while Tseng teaches a composition prepared from amniotic membrane materials (including the amniotic membrane) that is a purified composition having cross-linked high molecular weight hyaluronan (HC-HA) which induces wound healing and reduced inflammation in tissues.

It is additionally noted that with regard to claims 107-109 (i.e., “the HC-HA complex is obtained from a process,” “HA, IαI, TSG-6 or PTX-3 is generated” and “at least one of the HA, IαI, TSG-6 or PTX-3 is recombinant,” respectively), these are product by process claims.  MPEP § 2113 states that “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  For a product-by-process claim, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP § 2113).  
Accordingly, the HC-HA complex (as well as the HA, IαI, TSG-6 or PTX-3 components) within the composition, are only relevant as to the way the HC-HA complex is obtained (the process) and is immaterial to the patentability of the HC-HA complex (i.e., the product; see MPEP § 2113).
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
prima facie obvious to a person of ordinary skill in the art at the time the invention was made.  

Response to Arguments
Applicant’s arguments (Reply, pages 6-7) have been fully considered and found not persuasive.  It is noted that in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  One reference need not teach what has already been taught by the other references.
With regard Applicant’s argument that Grafton teaches away from incorporating the complex of Tseng, such an argument is not persuasive since in order to constitute a “teaching away,” the teaching must be evaluated from a technological perspective, not merely a comparative perspective.  For example, it is not a teaching away of significance unless one of ordinary skill in the art would have understood the teaching as conveying that the method or structural configuration at issue cannot reasonably be expected to achieve what it is required to achieve according to the claimed invention.  See Syntex (USA) LLC, v. Apotex, Inc., 407 F.3d 1371, 1380 (Fed. Cir. 2005) (“Under the proper legal standard, a reference will teach away when it suggests that the development flowing from its disclosures are unlikely to produce the objective of applicant’s invention.” (Citing In re Gurley, 27 F.3d 551, 553 (Fed. Cir. 1994)).  A prior art reference must be considered for everything it teaches by way of technology and is not limited to the particular invention it is describing and attempting to protect. EWP Corp. v. Reliance Universal Inc., 755 F.2d In re Lamberti, 545 F.2d 747, 750 (CCPA 1976); see also In re Susi, 440 F.2d 442, 446 n.3 (CCPA 1971) (one is not significantly “taught away” from a “particularly preferred embodiment” by the suggestion that something else may be even better). 
In view of the above, Grafton provides bone implant compositions, while Tseng provides alternative components for the composition that have wound healing and anti-inflammatory properties (see also the rationale for obviousness; expressly incorporated herein).  Such teachings do not teach away, rather they may be non-preferred embodiments with regard to lubricity, but provide added benefits with regard to biodegradability or the promotion of bone growth and/or tissue structure since Tseng’s components have wound healing and anti-inflammatory properties, which in view of the combined teachings (and rationale for obviousness) would also promote bone growth and/or tissue structure growth utilizing such an implant composition.
Accordingly, the rejection has been maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 C.F.R. § 3.73(b). 
See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
It is further noted that the following double-patenting rejections will not be held in abeyance.  See 37 CFR § 1.111(b), which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.  Section 1.111(b) also requires Applicant to respond to each rejection with “arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.”  For each rejection, for example, Applicant might provide a proper terminal disclaimer (or at least indicate a willingness to submit one when double patenting is the only remaining issue); explain why the rejection is overcome by amendments; provide convincing arguments that the rejection was made in error; and/or explain why amendments or claim cancellations in the copending applications have rendered the rejection moot. If any of the conflicting pending applications matures to a patent, modifying the rejection to account for claim-number changes will not constitute a new ground of rejection.  

Claims 90, 92, 97 and 107-109 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 7-10 of U.S. Patent No. 9,526,770. 
Instant claim 90 is directed to a bone implant (i.e., a composition) that comprises an outside surface coated with substantially isolated HC-HA complex.

Instant claim 97 is directed to intended uses of the implant composition.
Instant claims 107-109 are directed to a process of obtaining the HC-HA complex.
U.S. Patent No. 9,526,770 claim 1 is directed to a method of inhibiting unwanted bone resorption in an individual in need thereof, comprising contacting a bone or joint characterized by unwanted bone resorption in said individual with a therapeutically-effective amount of a fetal support tissue that comprises: (a) cells, substantially all of which have been killed, and (b) HC-HA, thereby inhibiting unwanted bone resorption, which reads on instant claims 90 and 107-109 since U.S. Patent No. 9,526,770 method claim 1 is utilizing the product of instant claims 90 and 107-109, and where a claimed product is obvious over a patented method comprising the product. 
Dependent claim 2 is directed to the source of the fetal support tissue comprising HC-HA, which reads on instant claim 92.
Dependent claims 7 and 8 is directed to intended uses of the implant composition, which reads on instant claim 97.
Dependent claims 9 and 10 are directed to intended results of using the implant composition, which reads on the inherent properties of instant claims 90 and 107-109.
Thus, claim 1 of U.S. Patent No. 9,526,770 fully encompass the limitations of the instant claims, therefore a one-way determination of obviousness double patenting has been established.
Accordingly, claims 90, 92 and 107-110 of the instant Application encompass and/or are encompassed by claims 1, 2 and 7-10 of U.S. Patent No. 9,526,770.  

Claims 90, 92, 97 and 107-109 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 9 and 10 of U.S. Patent No. 9,675,733.
Instant claim 90 is directed to a bone implant (i.e., a composition) that comprises an outside surface coated with a therapeutically-effective amount of a composition comprising a substantially isolated complex of a heavy chain (HC) of inter-alpha-inhibitor (IαI) and hyaluronan (HA) ("HC-HA").
Instant claim 92 is directed to the source of the HC-HA complex.
Instant claim 97 is directed to intended uses of the implant composition
Instant claims 107-109 are directed process of obtaining the HC-HA complex.
U.S. Patent No. 9,675,733 claim 1 is directed to a method of promoting or inducing osteogenesis in an individual in need thereof, comprising contacting a bone or joint in the individual with a therapeutically-effective amount of a fetal support tissue that comprises: (a) cells, substantially all of which are dead, and (b) HC-HA; thereby promoting or inducing osteogenesis in the individual, which reads on instant claims 90 and 107-109 since U.S. Patent No. 9,675,733 method claim 1 is utilizing the product of instant claims 90 and 107-109, and where a claimed product is obvious over a patented method comprising the product. 
Dependent claim 2 is directed to the source of the fetal support tissue comprising HC-HA, which reads on instant claim 92.
Dependent claims 9 and 10 are directed to intended uses of the implant composition, which reads on instant claim 97.

Accordingly, claims 90, 92 and 107-109 of the instant Application encompass and/or are encompassed by claims 1, 2, 9 and 10 of U.S. Patent No. 9,675,733.  

Response to Arguments
Applicant requests that the above rejections be held in abeyance (Reply, page 8).  In view of the introductory paragraphs above, Applicant’s request is noted and denied.  See 37 C.F.R. § 1.111, which allows that some objections may be held in abeyance but includes no provision for holding rejections in abeyance.

Conclusion

No claims are allowed.  No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A shortened statutory period for reply to this final Action is set to expire THREE MONTHS from the mailing date of this Action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the Advisory Action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the Advisory Action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final Action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Sharmila Landau, can be reached at (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla 
Examiner, Art Unit 1653

/Soren Harward/Primary Examiner, Art Unit 1631